SHARE EXCHANGE AGREEMENT AGREEMENT dated as of March 28, 2008 by and among Centale, Inc., a New York corporation (hereinafter referred to as "Centale"), and the individuals identified on the signature page as the Shareholders of Nexxnow China, Inc. (hereinafter referred to as the "NXC Shareholders").The NXC Shareholders (collectively) and Centale are sometimes referred to collectively herein as the “Parties,” and each is sometimes referred to individually as a “Party.” WHEREAS, the NXC Shareholders own all of the issued and outstanding capital stock of Nexxnow China, Inc., a Delaware corporation (“NXC”); and WHEREAS, the NXC Shareholders desire to transfer the capital stock of NXC to Centale and Centale desires to acquire such shares in exchange for certain shares of Centale common stock and other consideration described herein; NOW, THEREFORE, it is agreed: 1. DEFINITIONS. As used herein, the following terms shall have the meanings set forth below: a. “Applicable Law” means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the businesses or corporate existence of Centale or NXC. b. “GAAP” means generally accepted accounting principles in the United States of America as promulgated by the American Institute of Certified Public Accountants and the Financial Accounting Standards Board or any successor institutes concerning the treatment of any accounting matter. c. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, claim, encumbrance, royalty interest, any other adverse claim of any kind in respect of such property or asset, or any other restrictions or limitations of any nature whatsoever. d. “Material” means, if quantifiable, likely to result in an economic effect of $30,000 or more. e. “Material Adverse Effect” with respect to any entity or group of entities means any event, change or effect that has or would have a materially adverse effect on the financial condition, business or results of operations of such entity or group of entities, taken as a whole. f. “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (i) any income, alternative or add-on minimum tax, gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax, withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp tax, occupation tax, property tax, environmental or windfall profit tax, custom, duty or other tax, impost, levy, governmental fee or other like assessment or charge of any kind whatsoever together with any interest or any penalty, addition to tax or additional amount imposed with respect thereto by any governmental or Tax authority responsible for the imposition of any such tax (domestic or foreign), and 1 (ii) any liability for the payment of any amounts of the type described in clause (i) above as a result of being a member of an affiliated, consolidated, combined or unitary group for any Taxable period, and (iii) any liability for the payment of any amounts of the type described in clauses (i) or (ii) above as a result of any express or implied obligation to indemnify any other person. g. “Tax Return” means any return, declaration, form, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. 2. SHARE EXCHANGE; ISSUANCE OF NOTE. a. On the Closing Date (defined herein), the NXC Shareholders shall transfer and assign to Centale all of the issued and outstanding capital stock of NXC (the “NXC Stock”).The NXC Shareholders represent and warrant that upon delivery to Centale of certificates for the NXC Stock, all right, title and interest in said shares will be transferred to Centale free of Liens, claims and encumbrances. b. On the Closing Date, Centale shall issue to the NXC Shareholders a total of Forty One Million (41,000,000) shares of common stock.The shares shall be issued in proportion to the relative shareholdings of the NXC Shareholders in NXC, as set forth on Schedule 2 b hereto. No fractional shares will be issued; in lieu thereof, the number of shares issued to each NXC Shareholder will be rounded to the nearest whole share.Centale warrants that the common stock, when so issued, will be duly authorized, fully paid and non-assessable. c. On the Closing Date, as further consideration for theNXC Stock, Centale shall issue to the NXC Shareholders promissory notes in theaggregate principal amount of Three Hundred Thousand Dollars ($300,000) (the “Promissory Notes,” each of which shall be in the form of Schedule 2c (i) hereto).Each Promissory Note shall bear interest on the unpaid principal balance at the rate of 10% per annum and shall be due and payable in full on the first anniversary of the Closing Date; and the Promissory Notes, collectively, shall be secured by all of the assets of Centale in accordance with the terms of the “Collateral Security Agreement” in the form of Schedule 2c (ii) hereto, and by a pledge of the NXC Stock in accordance with the terms of the “Pledge Agreement” in the form of Schedule 2c (iii) hereto.The Promissory Notes, Collateral Security Agreement and Pledge Agreement are referred to collectively as the “Loan Documents.”The aggregate principal amount of the Promissory Notes shall be allocated among the various Promissory Notes in proportion to the relative shareholdings of the NSC Shareholders in NXC. d. The parties intend that the exchange of shares described above shall qualify as a tax-free exchange under Section 351 of the United States Internal Revenue Code.The parties further intend that the issuance of the common stock by Centale to the NXC Shareholders shall be exempt from the provisions of Section 5 of the Securities Act of 1933 pursuant to Section 4(2) of said Act. 3. CLOSING. The Closing of the transactions contemplated by this Agreement ("Closing") shall take place at the offices of Robert Brantl, counsel for Centale, onthe first business day after the conditions precedent set forth in
